EXHIBIT 10.2

July 11, 2018

Twenty-First Century Fox, Inc.

1211 Avenue of the Americas

New York, NY 10036

Attention: General Counsel

E-mail: gzweifach@21cf.com

with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP and Affiliates

4 Times Square

New York, NY 10036

Attention:    Howard L. Ellin, Esq.    Brandon Van Dyke, Esq.

E-mail:    howard.ellin@skadden.com    brandon.vandyke@skadden.com

 

Re: Sky Acquisition Financing

Reference is made to that certain Amended and Restated Agreement and Plan of
Merger, dated as of June 20, 2018 (as amended, modified or supplemented from
time to time in accordance with its terms, the “Merger Agreement”), among
Twenty-First Century Fox, Inc., a Delaware corporation (the “Company”), The Walt
Disney Company, a Delaware corporation (“Parent”), TWDC Holdco 613 Corp., a
Delaware corporation and a wholly owned Subsidiary of Parent (“Holdco”), WDC
Merger Enterprises I, Inc., a Delaware limited liability company and a wholly
owned Subsidiary of Holdco (“Delta Sub”), and WDC Merger Enterprises II, Inc., a
Delaware limited liability company and a wholly owned Subsidiary of Holdco (“Wax
Sub”). Capitalized terms used but not defined herein shall have the meaning
given to such terms in the Merger Agreement.

As the parties have discussed, the Company and Parent believe it is desirable
for the Company to incur additional Indebtedness for the purpose of financing a
Sky Acquisition as set forth in this letter (this “Side Letter”). Pursuant to
Section 5.01(b)(iv) of the Merger Agreement, the Company and its Subsidiaries
are prohibited from incurring Indebtedness without the prior written consent of
Parent, subject to certain exceptions, and pursuant to Section 5.01 of the
Company Disclosure Letter, the aggregate principal amount of Indebtedness at any
time outstanding under a Permitted Sky Financing cannot exceed the aggregate
principal amount of the commitments under the Bridge Facility on the date of the
Merger Agreement plus any additional Indebtedness incurred or committed to
finance any modification to the terms of the Sky Acquisition that have been
consented to by the arrangers under the Bridge Facility prior to the date of the
Merger Agreement. Parent hereby consents under Section 5.01 of the Merger
Agreement to the Company’s and 21st Century Fox America, Inc.’s entry into the
First Amendment to Bridge Credit Agreement (the “Bridge Amendment”) and the
incurrence under the Bridge Facility of up to an aggregate principal amount of
£15,325,000,000 of Indebtedness for the purpose of financing a Sky Acquisition
(the “Sky Debt”).

 



--------------------------------------------------------------------------------

In connection with the foregoing, Parent hereby agrees that, if (1) any of the
following occurs: (x) the Merger Agreement is terminated in a circumstance in
which Parent is obligated to pay the Parent Regulatory Termination Fee, (y) a
Parent Superior Proposal Termination (as defined in the Merger Agreement), or
(z) the Merger Agreement is terminated by the Company pursuant to
Section 7.03(a) of the Merger Agreement, and (2) at the time of such
termination, the Company has consummated the Sky Acquisition, Parent will pay
the Company the Reimbursement Fee (as defined below) as a partial reimbursement
for the Sky Debt. The “Reimbursement Fee” shall equal: (1) (x) the number of
shares of Sky plc that the Company and its affiliates acquire in the Sky
Acquisition, multiplied by (y) the amount by which the per share cash
consideration paid by the Company in the Sky Acquisition exceeds £13.00 per
share and is less than or equal to £14.00 per share (the amount referred to in
this clause (1), the “Principal Amount”), plus (2) interest and fees on such
Principal Amount, which interest shall accrue at a rate per annum equal to the
interest rate applicable to the Sky Debt from the date on which the Sky
Acquisition is consummated until the date on which the Reimbursement Fee is paid
to the Company by Parent.

Except as expressly set forth herein, this Side Letter shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the parties under the Merger Agreement and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Merger Agreement, which
shall continue in full force and effect.

The provisions of Article VIII (Miscellaneous and General) of the Merger
Agreement shall, to the extent not already set forth in this Side Letter, apply
mutatis mutandis to this Side Letter.

[Remainder of Page Intentionally Blank]

 

2



--------------------------------------------------------------------------------

Please indicate your understanding and agreement with the foregoing by signing a
copy of this letter where indicated below and returning it to our attention.

 

Sincerely,

 

THE WALT DISNEY COMPANY,

by   /s/ James Kapenstein   Name:   James Kapenstein   Title:   Associate
General Counsel

 

Acknowledged and agreed,

 

TWENTY-FIRST CENTURY FOX, INC.

by   /s/ Janet Nova   Name:   Janet Nova   Title:  

Executive Vice President and

Deputy Group General Counsel

 

3